      Case 7:08-cv-00302 Document 169 Filed on 09/16/21 in TXSD Page 1 of 1
                                                                                                     United States District Court
                                                                                                       Southern District of Texas

                                                                                                          ENTERED
                                                                                                      September 16, 2021
                                 UNITED STATES DISTRICT COURT
                                                                                                       Nathan Ochsner, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                       MCALLEN DIVISION

UNITED STATES OF AMERICA,              §
                                       §
      Plaintiff,                       §
                                       §
VS.                                    §
                                       § CIVIL ACTION NO. 7:08-cv-00302
2.6433 ACRES OF LAND, more or less, in §
HIDALGO COUNTY, TEXAS; and             §
PAMELA RIVAS,                          §
                                       §
      Defendants.                      §

                                                     ORDER

         The Court now considers the parties’ “Stipulation for Revestment and Motion for Entry of
Final Judgment.”1 Therein, the parties request that the Court disburse the majority of the funds on
deposit in the registry of the Court to “F&A Officer, USAED, Fort Worth.”2 However, the parties
offer no information about the officer’s name, address, or any other information that the Court may
use to intelligibly instruct the Clerk of the Court with respect to the transmission of payment. The
Court is therefore unable, at this time, to grant the parties’ motion for entry of final judgment. The
Court ORDERS Plaintiff United States, either singly or together with Defendant and no later than
September 22, 2021, to file a notice elaborating upon the “F&A Officer, USAED, Fort Worth”
and providing the Court with intelligible information by which the Court may ensure that payment
is made to the proper recipient.3
         IT IS SO ORDERED.
         DONE at McAllen, Texas, this 16th day of September 2021.


                                                           ___________________________________
                                                                         Micaela Alvarez
                                                                   United States District Judge

1 Dkt. No. 168.
2 Id. at 5, ¶ 11.C.
3 See Clark v. White, 185 F.2d 528, 530 (5th Cir. 1950) (“Of the jurisdiction and duty of the district court in

distributing the fund in a condemnation case to find out to whom it justly belongs we have no doubt, and technical
considerations ought not to limit it. The Constitution requires that just compensation be made and the statutes charge
the district court with seeing that this is done. It cannot be done by paying it to the wrong persons.”).


1/1
